DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Reasons for Allowance
Claims 1-8, 10, 13- 19, 21-23, 29-31, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein each of the first and second bodies comprises a ring, and the plurality of capacitively loaded first inductors and the plurality of capacitively loaded second inductors are concentrically configured at multiple different radial positions within the respective first and second bodies, each capacitively loaded second inductor being located in a matching circumferential and radial location relative to a respective capacitively loaded first inductor, first and second bodies being configured to provide a constant degree of overlap at all relative rotational positions such that, in use, the power transmission between the first and second bodies is continuous and constant at all relative rotational positions, and 
wherein each of the plurality of capacitively loaded first inductors is tuned to resonate within a predetermined frequency band and each of the plurality of capacitively loaded second inductors is tuned to resonate within a predetermined frequency band, the frequency band of each of the plurality of second inductors at least partially overlapping with the frequency band of each of the plurality of first inductors.  
Claim 30 recites, inter alia, wherein each of the first and second bodies comprises a ring, and the plurality of capacitively loaded first inductors and the plurality of capacitively loaded second inductors are concentrically configured at multiple different radial positions within the respective first and second bodies, each capacitively loaded second inductor being located in a matching circumferential and radial location relative to a respective capacitively loaded first inductor, the first and second bodies being configured to provide a constant degree of overlap at all relative rotational positions such that, in use, the power transmission between the first and second bodies is continuous and constant at all relative rotational positions, and 
wherein each of the capacitively loaded first inductors are tuned to resonate within a predetermined frequency band and each of the second inductors are tuned to resonate within a predetermined frequency band, the frequency band of each of the capacitively loaded second inductors at least partially overlapping with the frequency band of each of the first inductors.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837